Citation Nr: 0728740	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for Lyme disease.  Jurisdiction has 
since been transferred to the Pittsburgh, Pennsylvania RO.

The veteran attended a personal hearing at the RO in February 
2005, and a transcript of that hearing is in the file.  
Although the veteran requested a video conference hearing 
before the Board, he failed to attend his hearing scheduled 
for August 2007.  His request for a videoconference hearing 
is considered withdrawn. 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

Lyme disease was not shown in service or for many years 
thereafter.
 

CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2002, May 
2003, and July 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

The veteran contends that he has Lyme disease which was 
incurred as the result of a tick bite in service. He requests 
that he be afforded the benefit of the doubt.

Service medical records are silent as to any complaints, 
treatment, or clinical findings pertaining to a tic bite.  
The record reveals that in August 1989 the veteran was 
treated for a papular skin rash of 3 to 4 day duration. The 
rash rapidly spread over his body.  It was treated with 
Benadryl and he was returned to duty.  There were no 
complaints, diagnosis, or treatment of Lyme disease in 
service.    

The veteran filed a claim for Lyme disease in March 2002.

VA clinical treatment records from April 2002 reveal that the 
veteran was first diagnosed with Lyme disease in December 
2001 with a positive IgM test.  IgM and IgG tests are 
antibody tests which indicate prior exposure to Lyme disease.  
They do not indicate current Lyme disease.  The veteran was 
treated with doxycycline. Diagnoses were chronic pain 
secondary to Lyme disease, Lyme arthritis, and polyarticular 
arthritis.  

A medical statement dated December 2004 was received which 
opined that the veteran had contracted Lyme disease during 
active service.  The signature is illegible.

In a March 2005 letter, Emanuel N. Vergis, M.D., M.P.H., 
noted that he had seen the veteran in March 2005, and based 
on his meeting with the veteran opined that, "I believe that 
[the veteran] has Lyme disease that had not been diagnosed 
for approximately 12 years...."

At a February 2005 hearing at the RO the veteran testified, 
in essence, that he had been bitten by a tic while on a field 
training exercise during service.  He was treated for a rash 
on his body and flu like symptoms by a corpsman.  He was not 
seen by a doctor.  He noted that the December 2004 medical 
opinion with the illegible signature was actually a medical 
opinion from his treating physician's assistant at the VA 
clinic.

The file also contains lay statements from the veteran's wife 
and several friends attesting that the veteran had an insect 
bite on his arm in 1989 during service which looked like a 
"bull's eye."

The file also contains articles on Lyme disease which were 
copied from the internet including, "The Lyme Disease- A 
Primer For Pilots," and, "Learn About Lyme Disease."

Analysis 

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for Lyme disease or Lyme arthritis.  
There is no medical evidence that Lyme disease was present 
in-service.  Further, there is no competent evidence that 
arthritis due to Lyme disease was compensably disabling 
within one year after separation from active duty.

Since the service medical records are negative for any 
evidence of an in-service tic bite, and since the service 
medical records are negative for any evidence of a diagnosis 
or treatment related to Lyme disease, it is apparent that the 
December 2004 VA physician's assistant's medical opinion, as 
well as Dr. Vergis's March 2005 opinion, relied primarily on 
the appellant's self-reported history of a tic bite during 
service.  When a medical opinion relies at least partially on 
the appellant's rendition of a medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
appellant.  Hence, these medical opinions have minimal 
probative value.

Further, while the veteran has been diagnosed with joint and 
extremity pain of unknown etiology, a VA physician opined in 
September 2002 that his Lyme titers suggested an acute 
response, not a chronic response, and that the positive titer 
would not explain the appellant's symptoms.

Further, in November 2003, IgM and IgG studies showed 
negative results, and in January 2004 a Western Blot study 
was negative for evidence of Lyme disease. 

The veteran's claims file was recently transferred to the 
Pittsburgh RO which determined that a VA examination was not 
warranted.  The Board concurs.  To request a VA examiner to 
now address whether the veteran's current Lyme disease is 
related to the alleged 1989 tic bite in the absence of any 
contemporaneously in-service evidence would be asking an 
examiner to speculate.  Notably, medical evidence which 
merely indicates that the alleged disorder may or may not 
exist or may or may not be related to service, is too 
speculative to establish such relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).
 
The Board acknowledges the submission of medical treatises 
and articles relating to Lyme disease. However, this evidence 
fails to establish that the veteran's Lyme disease was 
incurred in service.  Cf. Sacks v. West, 11 Vet.App. 314 
(1998).

Therefore, in the absence of any evidence of in-service Lyme 
disease, to include symptoms thereof, the Board concludes 
that the preponderance of the evidence is against a finding 
that the  Lyme disease is related to the appellant's service.  
There is no competent evidence which links Lyme disease to 
service that is based on consideration of all of the evidence 
of record including the service medical records which show no 
indication of Lyme disease, or any in-service evidence of a 
tic bite.  In addition, the evidence shows that the veteran 
was first diagnosed with Lyme disease in December 2001 (ten 
years after service).  Without competent evidence of a 
chronic disorder in-service, and without competent evidence 
linking a current disorder to service, the claim must be 
denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his friends' written statements 
to VA or the claimant's personal hearing testimony. Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability. Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). However, lay statements as 
to the origins of a current disability are not probative 
because lay persons are not competent to offer medical 
opinions. Moray v. Brown, 5 Vet. App. 211 (1993). Therefore, 
the Board may not assign these opinions any evidentiary 
weight.

Likewise, while the veteran argues that Lyme disease was 
incurred as a result of a tic bite while on active duty; 
there is no evidence showing that the veteran has the medical 
training necessary to offer an opinion which requires 
specialized medical knowledge.  As such, the veteran is not 
competent to offer such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(l).

Therefore, the Board concludes that Lyme disease was neither 
incurred in nor aggravated by service, and arthritis due to 
Lyme disease may not be presumed to have been so incurred.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for Lyme disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


